Citation Nr: 1712998	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  11-26 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from September 1972 to June 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In August 2013 and November 2016, the Board remanded the Veteran's claim for further development.  The Board is satisfied that there was at the very least substantial compliance with its latest remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDING OF FACT

The evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU rating are met. 38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A TDIU may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the Board, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  Moreover, the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.

In this case, the Veteran is currently service connected for a number of disabilities, an acquired psychiatric disability rated at 30 percent, a right knee disability rated at 20 percent disabling, and two left knee disabilities rated at 10 percent disabling each.  As such, the Veteran does not meet the schedular requirements for TDIU.

If a TDIU cannot be granted on a schedular basis, it may be granted on an extraschedular basis.  38 C.F.R. § 4.16 (b).  Referral to the Director, Compensation Service, is required first, however, as VA cannot assign an extraschedular TDIU in the first instance.  38 C.F.R. § 4.16 (b); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).  The Veteran's claim was referred to the Director in June 2015 and July 2016.  Both times, the Director denied a TDIU on an extraschedular basis.

During the course of the appeal, the Veteran was granted disability benefits from the Social Security Administration (SSA), effective March 25, 2009, on the basis of a back disorder and an affective/mood disorder.  The Veteran is not service-connected for a back disability; however, he has established service connection for an acquired psychiatric disability.

The Veteran has also been afforded multiple VA examinations.  A July 2008 VA examiner opined that the Veteran would have difficulty with a job that required standing or excessive walking due to his service-connected knee disabilities.  In addition, the VA examiner reported that any jobs that required sitting would be limited due to increased pain with flexion of the lower extremities.

A March 2013 VA examiner opined that the Veteran would be unable to maintain/ secure employment that involved prolonged walking, standing, climbing stairs, bending, or kneeling due to his service-connected knee disabilities, but would at least as likely as not be able to maintain sedentary employment.

A September 2013 VA examiner opined that the Veteran would have trouble securing gainful employment with a physical or sedentary job due to his service-connected knee disabilities because of chronic pain that was worse with increased activity and sitting for long periods of time.
In September 2014, the Veteran's physician Dr. A.A. opined that the Veteran would be "extremely limited" in employment where ambulation was involved due to pain from his service-connected knee disabilities.

A June 13, 2016 VA examiner reported that the Veteran would have difficulty working at jobs that required weight-bearing activities, walking, climbing stairs, or sitting for long periods of time.  The examiner noted that the Veteran had worked as a postal carrier for 27 years but would not be able to continue that position because it involved a lot of walking.  The examiner further noted that the Veteran had worked in a variety of other jobs since leaving the postal service, such as security and driving buses, but was not able to stay in those positions because of increased bilateral knee pain after prolonged standing or sitting.

Another June 14, 2016 VA examiner reviewed the Veteran's employment history and noted that the recent difficulties he had had in maintaining gainful employment was related more to his bilateral knee disability and less so to his acquired psychiatric disability.  The examiner further noted, however, that the Veteran's acquired psychiatric disability would affect his ability to work in environments that required a rigid adherence to a set work schedule.  The examiner explained that the Veteran's acquired psychiatric disability would likely cause excessive absenteeism, tardiness, and the need to leave work early due to depressed mood, low energy, and low motivation.

In January 2017, the June 13, 2016 VA examiner (who also examined the Veteran on several other occasions) reviewed the Veteran's claims file and repeated the opinion she had previously provided in June 2016.  She also added that the Veteran's acquired psychiatric disorder would "likely further impair his ability to work," although she was unable to determine to what degree without resorting to speculation.

All of the above medical professionals explained the reasoning behind their opinions.  Taken in total, the Board finds that the Veteran has been unable to sustain substantial gainful activity due to his service-connected knee disabilities as of the date of his TDIU claim in February 2008.  In reaching this decision, the Board acknowledges the June 2015 and July 2016 decisions by the Director of Compensation Service which were, essentially, to the effect that the Veteran was capable of sedentary employment.  However, multiple VA examinations have opined that the Veteran is limited not only in physical activities but also sedentary activities, as sitting for long periods of time can increase his bilateral knee pain.   Furthermore, the Veteran's recently service-connected acquired psychiatric disability further limits the Veteran's ability to sustain substantial gainful activity.

As such, the Board concludes that the evidence for and against TDIU is at least in relative equipoise, and given this conclusion, the Board will resolve any reasonable doubt in the Veteran's behalf, and hold that TDIU is warranted.  As such, the Veteran's claim is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).


ORDER

TDIU on an extraschedular basis in granted as of February 27, 2008, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


